DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-15, 17-19, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andoh et al. (USPN 5,936,466) in view of Hsieh (USPN 10,044,362).
With respect to claim 1, Andoh et al. discloses, in Figs. 9 and 10, an electronic circuit (Fig. 10, details of the amplifiers disclosed in Fig. 9) comprising: 
	a first capacitor (78 of Fig. 10) and a second capacitor (76 of Fig. 10); 
an input circuit (66 of Fig. 10 details disclosed in Fig. 9) configured to: 
receive a first current (current generated by the PMOS transistor of 35) corresponding to a first input voltage (+Vin) at a first input node (input node of 35) and a 
receive a third current (current generated by 51) and a fourth current (current generated by 50) that are generated based on the first operating voltage (Vdd); and 
generate a fifth current (current generated by NMOS transistor of 36) corresponding to the second input voltage (Vin-) based on a second operating current (current generated by 37),
 wherein the electronic circuit is configured to generate a first output voltage (Vout-) at a first output node (Vout- node) and a second output voltage (Vout+) at a second output node (Vout+ node), wherein the first output voltage and the second output voltage are that is associated with a difference between the first input voltage and the second input voltage (the circuit of Fig. 9 is a differential amplifier and the circuit operates as claimed) based on the second current, the fourth current and the fifth current (the output of 50, the output of the PMOS transistor of 36 and the output of the NMOS transistor of 36 are combined as claimed) and 
 wherein the fourth current corresponds to the third current (the outputs of 50 and 51 correspond to each other since they are biased by the same gate voltage), and 
wherein the first capacitor is connected between the first input node and the first output node (the non-grounded terminal of 78 is directly connected to the first output Vout- and the above terminal is connected to the input of 66 via 65.  Thus, the above terminal of the capacitor is connected as claimed via the feedback of 65), and the second capacitor is connected between the second input node and the second output node (the non-grounded terminal of 76 is directly connected to the second output Vout+ 
The circuit of Fig. 9 is a generic differential transconductance amplifier having a complementary input stage. The input stages 35 and 36 merely disclose a single current source (37) and thus Andoh et al. fails to disclose:
“a first current generating circuit configured to output a first operating current based on a first operating voltage, the first current generating circuit including a current source circuit configured to maintain the first operating current at a predetermined level;” and
“wherein the first current and the second current are based on the first operating current”.
However, it is old and well-known to construct a complementary input stage of a transconductance amplifier with two current sources a first being an upper current source connected to the high voltage rail of the complementary input stage and the second being a lower current source connected to the low voltage rail (e.g., ground) of the complementary input stage.
This is further evidenced in Fig. 2A of Hsieh which discloses a complementary input stage of a transconductance amplifier (Fig. 2A) with two current sources (I; 0.8I) a first being an upper current source connected to the high voltage rail of the complementary input stage (between the upper supply voltage and the PMOS transistors) and the second (0.8I) being a lower current source connected to the low voltage rail (between ground and the NMOS transistors) of the complementary input stage.  

wherein the first current and the second current are based on the first operating current (currents generated by the PMOS transistors of Fig. 2A).
The dual current sources allow for, among other things, one to set a desired current value of the complementary input stage.
It would have been obvious to one of ordinary skill in the art before the time of the invention to add an additional upper current source (and/or use both the current sources of shown in Fig. 2A of Hsieh) to the circuit of Andoh et al. for the purpose of, among other things, allowing the circuit designer to fine tune the desired output current of the transconductance amplifier.
With respect to claim 2, the electronic circuit of claim 1, wherein the first current generating circuit is configured to maintain the first operating current (current of I as combined above), and wherein the first operating current corresponds to a sum of the first current and the second current (the PMOS of 36 and PMOS of 35 both draw from the first current source of I as modified above.  Thus, the circuit operates as claimed).  
With respect to claim 3, the electronic circuit of claim 1, wherein the input circuit is further configured to generate a sixth current corresponding to the first input voltage based on the second operating current (current generated from the NMOS transistor of 35 according to Vin+ and the current generated by 37).  

With respect to claim 5, the above combination fails to disclose the specific current values of the operating currents.  Thus, the above combination fails to disclose “the electronic circuit of claim 4, wherein the first operating current is 0.7 to 0.9 times the second operating current.”  However, it would have been obvious to set the current values such that the first operating current is 0.7 to 0.9 times the second operating current, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One would have been motivated to do so for the purpose of setting a desired current output value for the amplifier circuit of Fig. 5 according to the desired/required needs of the system in which the amplifier is used.
With respect to claim 6, the electronic circuit of claim 5, wherein the second operating voltage is a ground voltage (the second voltage is ground).  
With respect to claim 7, the electronic circuit of claim 1, wherein the output voltage is further associated with a difference between a sum of the second current and the fourth current, and the fifth current (the output of 51, the output of the PMOS transistor of 35 and the output of the NMOS transistor of 35 are combined as claimed).   

With respect to claim 9, the electronic circuit of claim 1, wherein the first input voltage is a ramp voltage and the second input voltage is a pixel voltage (the above combination is merely intended use of the input voltages.  The input voltages may be any desired voltage levels including pixel and ramp voltages).  
With respect claim 10, Ando et al. discloses, an electronic circuit (Fig. 10 details disclosed in Fig. 6) comprising: 
a first capacitor (78) and a second capacitor (76); 
generating a first current (output of PMOS of 35) generating a second current (output of PMOS of 36) 
a load circuit (50 and 51) configured to output a third current (output of 50) and a fourth current (output of 51) that corresponds to the third current based on the operating voltage (VDD and the currents correspond to one another since their gate voltages are connect to a common control); and
 an input circuit (35 and 36) configured to: 
based on a first input voltage at a first input node (Vin-), conduct the first current (output of PMOS of 36) and a fifth current (current output from NMOS of 36) that includes the first current (as generated by the PMOS transistor) and the third current (as generated by 50); and 

wherein the electronic circuit is configured to generate a first output voltage at a first output node and a second output voltage at a second output node (Vout+; Vout-), wherein the first output voltage and the second output voltage are that is associated with a difference between the first input voltage and the second input voltage based on the second current, the fourth current and the sixth current (the output voltages are generated based on the difference between the input voltages and the currents as claimed), and 
wherein the first capacitor is connected between the first input node and the first output node, and the second capacitor is connected between the second input node and the second output node.  
wherein the first capacitor is connected between the first input node and the first output node (the non-grounded terminal of 78 is directly connected to the first output Vout- and the above terminal is connected to the input of 66 via 65.  Thus, the above terminal of the capacitor is connected as claimed via the feedback of 65), and the second capacitor is connected between the second input node and the second output node (the non-grounded terminal of 76 is directly connected to the second output Vout+ and the above terminal is connected to the input of 66 via 65.  Thus, the above terminal of the capacitor is connected as claimed via the feedback of 65).  

“a first current generating circuit configured to output a first operating current based on an operating voltage, the first current generating circuit including a current source circuit configured to maintain the first operating current at a predetermined level, the first operating current including” the “first current and” the “second current.”
However, it is old and well-known to construct a complementary input stage of a transconductance amplifier with two current sources a first being an upper current source connected to the high voltage rail of the complementary input stage and the second being a lower current source connected to the low voltage rail (e.g., ground) of the complementary input stage.
This is further evidenced in Fig. 2A of Hsieh which discloses a complementary input stage of a transconductance amplifier (Fig. 2A) with two current sources (I; 0.8I) a first being an upper current source connected to the high voltage rail of the complementary input stage (between the upper supply voltage and the PMOS transistors) and the second (0.8I) being a lower current source connected to the low voltage rail (between ground and the NMOS transistors) of the complementary input stage.  
The circuit including a first current generating circuit (I) configured to output a first operating current (output of I) based on a first operating voltage (upper power supply voltage), the first current generating circuit including a current source circuit configured to maintain the first operating current at a predetermined level (Value of I)  the first 
The dual current sources allow for, among other things, one to set a desired current value of the complementary input stage.
It would have been obvious to one of ordinary skill in the art before the time of the invention to add an additional upper current source (and/or use both the current sources of shown in Fig. 2A of Hsieh) to the circuit of Andoh et al. for the purpose of, among other things, allowing the circuit designer to fine tune the desired output current of the transconductance amplifier.
With respect to claim 11, the electronic circuit of claim 10, further comprising a second current generating circuit (37) configured to output a second operating current that includes the fifth current and the sixth current (currents generated by the NMOS transistors of 36 and 35).  
With respect to claim 12, the electronic circuit of claim 11, wherein the second operating current corresponds to a sum of the fifth current and the sixth current (37 generates the currents source from the NMOS transistors of 36 and 35).  
	Claim 13 is rejected for the same reasons as claim 5.
With respect to claim 14, the electronic circuit of claim 10, wherein the output voltage corresponds to a difference between a sum of the second current and the fourth current, and the sixth current (Vout- is generated as claimed).  
With respect to claim 15, Andoh et al. discloses, an electronic circuit (Fig. 10 details disclosed in Fig. 9) comprising: 
a first capacitor (78) and a second capacitor (76); 

a second transistor (PMOS of 36) configured to conduct a second current (current at its drain) generated based on the operating voltage (Vdd) and a second input voltage at a second input node (Vin-); 
a third transistor (51) configured to conduct the first current (current at the drain of PMOS of 35 combined at the drain nodes) and a third current (current at the drain of 51 combined at the drain terminals of 51/the PMOS transistor of 35) generated based on the operating voltage (Vdd) and the first input voltage (Vin+ generates Vout- via 35 Vin- controls, in part, the voltage level at the gate and drain of 54 which controls the gate voltage of 51 and thus the third current at the drain of 51); 
a fourth transistor (NMOS of 36) configured to conduct a fourth current based (drain current) on the second input voltage (Vin- controls the gate of the NMOS); and
 wherein the electronic circuit is configured to generate a fifth current (current generated from 50) that corresponds to the third current (the currents correspond since they are biased by the same gate and source voltages), and generate a first output voltage at a first output node (Vout-) and a second output voltage at a second output node (Vout+), wherein the first output voltage and the second output voltage are that is associated with a difference between the first input voltage and the second input voltage (the output voltage of the differential amplifier are generated as claimed) based on the fifth current (current from 50), the second current (PMOS current of 36) and the fourth current (NMOS current of 36), and  

The circuit of Fig. 9 is a generic differential transconductance amplifier having a complementary input stage. The input stages 35 and 36 merely disclose a single current source (37) and thus Andoh et al. fails to disclose:
“a fifth transistor configured to output a first operating current including the first current and the second current, wherein the first operating current is maintained at a predetermined level”
However, it is old and well-known to construct a complementary input stage of a transconductance amplifier with two current sources a first being an upper current source connected to the high voltage rail of the complementary input stage and the second being a lower current source connected to the low voltage rail (e.g., ground) of the complementary input stage.
This is further evidenced in Fig. 2A of Hsieh which discloses a complementary input stage of a transconductance amplifier (Fig. 2A) with two current sources (I; 0.8I) a first being an upper current source connected to the high voltage rail of the complementary input stage (between the upper supply voltage and the PMOS 
The circuit including a first current generating circuit (I) configured to output a first operating current (output of I) based on a first operating voltage (upper power supply voltage), the first current generating circuit including a current source circuit configured to maintain the first operating current at a predetermined level (Value of I); and
wherein the first current and the second current are based on the first operating current (currents generated by the PMOS transistors of Fig. 2A).
The current source is configured to output a first operating current (I) including the first current and the second current (currents to the PMOS transistors of the inverter), wherein the first operating current is maintained at a predetermined level (the operating current is maintained at a constant level).
The dual current sources allow for, among other things, one to set a desired current value of the complementary input stage.
It would have been obvious to one of ordinary skill in the art before the time of the invention to add an additional upper current source (and/or use both the current sources of shown in Fig. 2A of Hsieh) to the circuit of Andoh et al. for the purpose of, among other things, allowing the circuit designer to fine tune the desired output current of the transconductance amplifier.
Hsieh fails to disclose that the current source of I is generated using a fifth transistor. However, it is old and well-known to construct a current source using at least one transistor.  This is further evidenced by 37 of Andoh.  Examiner takes official notice 
With respect to claim 17, the electronic circuit of claim 15, further comprising a sixth transistor configured to output a second operating current including the first current, the third current and the fourth current (37).  
With respect to claim 18, the electronic circuit of claim 15, wherein the first current and the third current are associated with the first input voltage (Vin+), and wherein the second current and the fourth current are associated with the second input voltage (Vin-).  
With respect to claim 19, the electronic circuit of claim 15, wherein a noise included in the output voltage is associated with a sum of a first transconductance of the first transistor and a third transconductance of the third transistor or a sum of a second transconductance of the second transistor and a fourth transconductance of the fourth transistor (the circuit is connected as claimed and thus operative as claimed).  
With respect to claim 22, the electronic circuit of claim 1.  Andoh fails to disclose the explicit values of the capacitors and thus fails to disclose “wherein the first capacitor has a first capacitance and the second capacitor has a second capacitance that is equal to the first capacitance.”  
However, the values of the capacitors of Fig. 10 control the frequency response of the circuit of Fig. 10.  Thus, it would have been obvious to construct the first capacitor has a first capacitance and the second capacitor has a second capacitance that is equal 
With respect to claim 23, the electronic circuit of claim 1, wherein the first output voltage and the second output voltage are complementary (the outputs are complementary).   

Claim 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al.  (USPN 8,405,747).  in view of Andoh et al. (USPN 5,936,466) and in further view of Hsieh (USPN 10,044,362).
With respect to claim 1, Mo et al. discloses, in Fig. 8, an electronic circuit (Fig. 8) comprising: 
a first capacitor (C3) and a second capacitor (C1); 
an input circuit (815) configured to: 
receive a first input voltage at a first input node (Vramp; inverting terminal of 815) and a second input voltage at a second input node (Vimage; non-inverting terminal), wherein the electronic circuit is configured to generate a first output voltage at a first output node (output of 815 at the non-inverted output terminal) and a second output voltage at a second output node (output of 815 at the inverted output terminal), and 
wherein the first capacitor is connected between the first input node and the first output node (terminal of C3 directly connected to inverting input and the non-inverting 
Mo et al. merely discloses a generic differential operational amplifier (815) and fails to disclose the details. Thus, Mo et al fails to disclose:
An electronic circuit comprising: a first current generating circuit configured to output a first operating current based on a first operating voltage, the first current generating circuit including a current source circuit configured to maintain the first operating current at a predetermined level; and 
an input circuit configured to: 
receive a first current corresponding to a first input voltage at a first input node and a second current corresponding to a second input voltage at a second input node, wherein the first current and the second current are based on the first operating current; receive a third current and a fourth current that are generated based on the first operating voltage; and generate a fifth current corresponding to the second input voltage based on a second operating current, wherein the electronic circuit is configured to generate a first output voltage at a first output node and a second output voltage at a second output node, wherein the first output voltage and the second output voltage are  associated with a difference between the first input voltage and the second input voltage based on the second current, the fourth current and the fifth current,
wherein the fourth current corresponds to the third current.”
However, Andoh et al. discloses, in Figs. 9 and 10, a specific differential amplifier (Fig. 9) comprising: 

receive a first current (current generated by the PMOS transistor of 35) corresponding to a first input voltage (+Vin) at a first input node (input node of 35) and a second current (current generated by PMOS transistor of 36) corresponding to a second input voltage (Vin-) at a second input node (input node of 36); 
receive a third current (current generated by 51) and a fourth current (current generated by 50) that are generated based on the first operating voltage (Vdd); and 
generate a fifth current (current generated by NMOS transistor of 36) corresponding to the second input voltage (Vin-) based on a second operating current (current generated by 37),
 wherein the electronic circuit is configured to generate a first output voltage (Vout-) at a first output node (Vout- node) and a second output voltage (Vout+) at a second output node (Vout+ node), wherein the first output voltage and the second output voltage are that is associated with a difference between the first input voltage and the second input voltage (the circuit of Fig. 9 is a differential amplifier and the circuit operates as claimed) based on the second current, the fourth current and the fifth current (the output of 50, the output of the PMOS transistor of 36 and the output of the NMOS transistor of 36 are combined as claimed) and 
 wherein the fourth current corresponds to the third current (the outputs of 50 and 51 correspond to each other since they are biased by the same gate voltage
The circuit of Fig. 9 is a generic differential transconductance amplifier having a complementary input stage. The input stages 35 and 36 merely disclose a single current source (37) and thus Andoh et al. fails to disclose:

“wherein the first current and the second current are based on the first operating current”.
However, it is old and well-known to construct a complementary input stage of a transconductance amplifier with two current sources a first being an upper current source connected to the high voltage rail of the complementary input stage and the second being a lower current source connected to the low voltage rail (e.g., ground) of the complementary input stage.
This is further evidenced in Fig. 2A of Hsieh which discloses a complementary input stage of a transconductance amplifier (Fig. 2A) with two current sources (I; 0.8I) a first being an upper current source connected to the high voltage rail of the complementary input stage (between the upper supply voltage and the PMOS transistors) and the second (0.8I) being a lower current source connected to the low voltage rail (between ground and the NMOS transistors) of the complementary input stage.  
The circuit including a first current generating circuit (I) configured to output a first operating current (output of I) based on a first operating voltage (upper power supply voltage), the first current generating circuit including a current source circuit configured to maintain the first operating current at a predetermined level (Value of I); and

The dual current sources allow for, among other things, one to set a desired current value of the complementary input stage.
It would have been obvious to one of ordinary skill in the art before the time of the invention to add an additional upper current source (and/or use both the current sources of shown in Fig. 2A of Hsieh) to the circuit of Andoh et al. for the purpose of, among other things, allowing the circuit designer to fine tune the desired output current of the transconductance amplifier.
The amplifier of Andoh et al. has an improved common-mode noise rejection as well as a reduced power consumption. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the generic differential amplifier of Mo et al. with the specific differential amplifier of Andoh for the purpose of having an amplifier with improved common mode noise and reduced power consumption.
With respect to claim 9. (original): The electronic circuit of claim 1, wherein the first input voltage is a ramp voltage (Vramp of Mo et al.) and the second input voltage is a pixel voltage (Vimage of Mo et al.).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 17-19, 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any 

Cited Art
	Albinet (USPN 8,928,406), Zhang et al. (USPN 8,922,261), Joseph et al. (USPN 8,745,115) and Brooks (USPN 5,847,600) all disclose differential transconductance amplifiers having feedback capacitors connected to the outputs and inputs of the amplifiers.
	Suzuki (USPN 6,919,766) discloses, in Fig. 7, an inverter based (233 with 235) differential OTA amplifier having a current mirror load (Q225 and Q226).
	Wang (USPN 10,658,992) further discloses that it is known to use two current sources in an OTA amplifier.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849